     Case 2:19-cv-00164-DSF-JC Document 23 Filed 03/19/19 Page 1 of 8 Page ID #:200




 1   Jon B. Fougner (State Bar No. 314097)
     Email: jon@fougnerlaw.com
 2   600 California Street, 11th Fl.
 3   San Francisco, California 94108
     Telephone: (415) 577-5829
 4
     Facsimile: (206) 338-0783
 5
 6   [Additional counsel on signature page]

 7   Attorneys for Plaintiff Terry Fabricant and
 8   the Proposed Class
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
11
12   TERRY FABRICANT, individually                 Case No. 2:19-cv-00164-DSF-JC
13   and on behalf of all others similarly
     situated,                                     NOTICE OF MOTION AND
14                                                 MEMORANDUM OF POINTS AND
                        Plaintiff,                 AUTHORITIES IN SUPPORT OF
15
                                                   MOTION TO COMPEL
16         v.
                                                   DEFENDANT’S ATTENDANCE AT
17                                                 RULE 26(F) CONFERENCE
     GOLDWATER BANK, N.A. a/k/a
18   “GOLDWATER BANK, N.A. INC.”                   DISCOVERY MATTER
19   a/k/a “GOLDWATER BANK, N.A.
     INCORPORATED,”                                Date: April 16, 2019
20
                                                   Time: 9:30 a.m.
21                                                 Judge: Hon. Jacqueline Chooljian
                        Defendant.
22                                                 Location: 255 E. Temple St., Los
                                                   Angeles, CA 90012, Courtroom 750,
23                                                 7th Fl.
24
                                                   Complaint Filed: January 8, 2019
25
                                                   Discovery Cutoff: Not Set
26                                                 Pretrial Conference: Not Set
27                                                 Trial: Not Set

28
                                             -1-
            MOT. COMPEL DEF.’S ATTENDANCE RULE 26(F) CONFERENCE
         Fabricant v. Goldwater Bank, N.A., Case No. 2:19-cv-00164-DSF-JC
     Case 2:19-cv-00164-DSF-JC Document 23 Filed 03/19/19 Page 2 of 8 Page ID #:201




 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE THAT ON April 16, 2019 at 9:30 a.m., or as soon
 3   thereafter as this matter may be heard by the above-entitled Court, located at 255
 4   East Temple Street, Los Angeles, California 90012, Courtroom 750, 7th Floor,
 5   Plaintiff Terry Fabricant will present his Motion to Compel Defendant’s
 6   Attendance at Rule 26(f) Conference.
 7         Plaintiff will move the Court to compel Defendant Goldwater Bank, N.A.’s
 8   participation in the conference mandated by Federal Rule of Civil Procedure 26(f).
 9         Plaintiff will base his motion on this Notice of Motion; the following
10   Memorandum of Points and Authorities; the attached declaration of Jon B.
11   Fougner; the records and file in this action (including the Complaint, Dkt. No. 1,
12   the Opposition to Motion to Dismiss, Dkt. No. 20, and the declarations and
13   exhibits attached thereto), and such other matters as may be presented before or at
14   the hearing of the motion.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -2-
            MOT. COMPEL DEF.’S ATTENDANCE RULE 26(F) CONFERENCE
         Fabricant v. Goldwater Bank, N.A., Case No. 2:19-cv-00164-DSF-JC
     Case 2:19-cv-00164-DSF-JC Document 23 Filed 03/19/19 Page 3 of 8 Page ID #:202




 1                MEMORANDUM OF POINTS AND AUTHORITIES
 2   A.     Introduction
 3          On February 10, 2019, Defendant proposed in writing February 19 for the
 4   conference mandated by Federal Rule of Civil Procedure 26(f). (Decl. Jon B.
 5   Fougner Supp. Mot. Compel Def.’s Attendance Rule 26(f) Conference ¶ 5.) On
 6   February 10, Plaintiff agreed in writing to Defendant’s proposal. (Id. at ¶ 6.) On
 7   February 19, Defendant refused to attend or reschedule the conference. (Id. at ¶ 7.)
 8          On February 21, Plaintiff sent Defendant an email regarding Defendant’s
 9   refusal with the subject line “Fabricant v. Goldwater Bank - L.R. 37-1 Letter re
10   26(f) Conference.” (Id. at ¶ 8.) The email attached a PDF entitled “2019_02_21
11   L.R. 37-1 Letter to S. Wagner re 26(f) Conference.” (Id. at ¶ 9.) On February 27,
12   Defendant replied, offering March 1, to meet and confer. (Id. at ¶ 10.) On March 1,
13   the parties met and conferred. (Id. at ¶ 11.) On March 4, Plaintiff sent Defendant
14   Plaintiff’s portion of a joint stipulation regarding Defendant’s refusal to participate
15   in a Rule 26(f) conference. (Id. at ¶ 12.) On March 8, Defendant replied, now
16   contending that Local “Rule 37-1 is not applicable to a motion to compel
17   attendance at a pre-trial conference.” (Id. at ¶ 13.) Defendant never provided its
18   portion of the joint stipulation to Plaintiff. (Id. at ¶ 14.) Therefore, in accordance
19   with Local Rules 6-1, 7-9, 7-10 and 37-2.4, Plaintiff therefore files this Motion to
20   Compel Defendant’s Attendance at Rule 26(f) Hearing.
21          The Federal Rules of Civil Procedure, the Court’s standing order, and the
22   tight timeline fixed by Local Rule 23-3—this is a putative class action—all require
23   that the parties not procrastinate indefinitely in holding the Rule 26(f) conference.
24          The pendency of Defendant’s motion to dismiss does not eliminate the
25   parties’ duty to confer. As Plaintiff’s opposition makes clear (Dkt. No. 20), the
26   motion is without factual or legal merit. In any event, even with a pending motion
27   to dismiss, a motion to compel attendance at a 26(f) conference has been granted in
28
                                           -3-
             MOT. COMPEL DEF.’S ATTENDANCE RULE 26(F) CONFERENCE
          Fabricant v. Goldwater Bank, N.A., Case No. 2:19-cv-00164-DSF-JC
     Case 2:19-cv-00164-DSF-JC Document 23 Filed 03/19/19 Page 4 of 8 Page ID #:203




 1   the Ninth Circuit. ING Bank, fsb v. Fazah, No. CIV S-09-1174 WBS EFB PS,
 2   2009 U.S. Dist. LEXIS 106682, at *10 (E.D. Cal. Nov. 13, 2009).
 3          Plaintiff requests an order from the Court compelling Defendant to
 4   participate in a 26(f) conference within one week of the Court’s order.
 5   B.     Federal Rule of Civil Procedure 26 requires that the parties hold a 26(f)
 6          conference as soon as practicable.
 7           “The requirement that the parties confer to develop a discovery plan may be

 8   the single most important provision in the discovery architecture of Rule 26.”

 9   Barrett v. Forest Labs., Inc., No. 12-CV-5224 (RA), 2015 U.S. Dist. LEXIS

10   88299, at *10 (S.D.N.Y. July 8, 2015).

11          Federal Rule of Civil Procedure 26 mandates:

12                Except in a proceeding exempted from initial disclosure

13                under Rule 26(a)(1)(B) or when the court orders

14                otherwise, the parties must confer as soon as

15                practicable—and in any event at least 21 days before a

16                scheduling conference is to be held or a scheduling order

17                is due under Rule 16(b).

18   Fed. R. Civ. P. 26(f)(1) (emphasis added). The exemptions listed in Rule

19   26(a)(1)(B) are:

20                 (i) an action for review on an administrative record;

21                (ii) a forfeiture action in rem arising from a federal

22                statute;

23                (iii) a petition for habeas corpus or any other proceeding

24                to challenge a criminal conviction or sentence;

25                (iv) an action brought without an attorney by a person in

26                the custody of the United States, a state, or a state

27                subdivision;

28
                                           -4-
             MOT. COMPEL DEF.’S ATTENDANCE RULE 26(F) CONFERENCE
          Fabricant v. Goldwater Bank, N.A., Case No. 2:19-cv-00164-DSF-JC
     Case 2:19-cv-00164-DSF-JC Document 23 Filed 03/19/19 Page 5 of 8 Page ID #:204




 1                (v) an action to enforce or quash an administrative
 2                summons or subpoena;
 3                (vi) an action by the United States to recover benefit
 4                payments;
 5                (vii) an action by the United States to collect on a student
 6                loan guaranteed by the United States;
 7                (viii) a proceeding ancillary to a proceeding in another
 8                court; and
 9                (ix) an action to enforce an arbitration award.
10   Fed. R. Civ. P. 26(a)(1)(B). None of those exemptions applies to this case, a
11   putative class action arising under the Telephone Consumer Protection Act, 47
12   U.S.C. § 227.
13         The qualitative language of Rule 26(f)(1) has legal force; it is not just
14   window-dressing for a quantitative deadline. Oriska Ins. Co. v. Avalon Gardens
15   Rehab. & Health Care Ctr., LLC, Civil Action No. 6:18-CV-1030 (DNH/DEP),
16   2018 U.S. Dist. LEXIS 198448, at *23 (N.D.N.Y. Nov. 21, 2018) (noting that 21
17   days is the “outer limit,” not the sole requirement); accord Elmi v. SSA Marine,
18   Inc., No. C13-1703-JCC, 2014 U.S. Dist. LEXIS 74115, at *11 (W.D. Wash. May
19   29, 2014) (noting that 21 days out is “the very latest” date for the conference).
20         Defendant’s position gives short shrift to this plain language, and to the
21   related consensus that parties “need not await the scheduling of a Rule 16
22   conference before holding a Rule 26(f) conference.” Malibu Media, LLC v. Doe,
23   No. 1:18-cv-0371, 2018 U.S. Dist. LEXIS 32233, at *5 n.2 (M.D. Pa. Feb. 28,
24   2018); accord Canal St. Films v. Does 1-22, No. 1:13-CV-0999, 2013 U.S. Dist.
25   LEXIS 59142, at *6 n.2 (M.D. Pa. Apr. 25, 2013); Vision Films, Inc. v. Doe, Civil
26   Action No. 12-1746-LPS-SRF, 2013 U.S. Dist. LEXIS 38440, at *4 n.3 (D. Del.
27   Mar. 20, 2013); Kone Corp. v. Thyssenkrupp USA, Inc., No. 11-465-LPS-CJB,
28   2011 U.S. Dist. LEXIS 109518, at *8 n.5 (D. Del. Sep. 26, 2011).
                                          -5-
            MOT. COMPEL DEF.’S ATTENDANCE RULE 26(F) CONFERENCE
         Fabricant v. Goldwater Bank, N.A., Case No. 2:19-cv-00164-DSF-JC
     Case 2:19-cv-00164-DSF-JC Document 23 Filed 03/19/19 Page 6 of 8 Page ID #:205




 1          The mere fact that the parties may hold different opinions regarding how
 2   discovery should be conducted does not make discussion of those differences
 3   impracticable. To the contrary, a major purpose of the 26(f) conference is precisely
 4   that: to identify differences of opinion and then compromise or else submit
 5   competing proposals to the Court. Thus, the Court’s standing order explicitly
 6   contemplates that the plaintiff and the defendant will each submit its own proposed
 7   dates. Hon. Dale S. Fischer, Order Setting Scheduling Conference at 9, available at
 8   https://www.cacd.uscourts.gov/sites/default/files/documents/DSF/AD/ORDER%20
 9   SETTING%20SCHEDULING%20CONFERENCE.pdf (last visited Mar. 3, 2019).
10   C.     Like the Federal Rules of Civil Procedure, the Court has ordered
11          discovery to proceed promptly.
12          A party not subject to any of the exemptions enumerated in Rule 26(a)(1)(B)

13   is relieved of the obligation to participate in a 26(f) conference as soon as

14   practicable only if the Court “orders otherwise.” Fed. R. Civ. P. 26(f)(1). This the

15   Court has not done. To the contrary, the Court has ordered:

16                The Court encourages counsel to agree to begin to

17                conduct discovery actively before the scheduling

18                conference. The parties should comply fully with the

19                letter and spirit of Rule 26(a) and obtain and produce

20                most of what would otherwise be produced in the early

21                stages of discovery. At the scheduling conference the

22                Court will impose strict deadlines for completion of

23                discovery. Inability to complete discovery within the

24                deadlines set at the conference will not constitute

25                grounds for a continuance in the absence of good cause.

26   (Dkt. No. 8 at 2:25-3:3.)

27
28
                                           -6-
             MOT. COMPEL DEF.’S ATTENDANCE RULE 26(F) CONFERENCE
          Fabricant v. Goldwater Bank, N.A., Case No. 2:19-cv-00164-DSF-JC
     Case 2:19-cv-00164-DSF-JC Document 23 Filed 03/19/19 Page 7 of 8 Page ID #:206




 1   D.     Defendant’s stonewalling makes Plaintiff’s compliance with Local Rule
            23-3 impossible.
 2
            If Defendant continues to refuse to participate in discovery, putative class
 3
     members will be unfairly prejudiced. A rule of this Court requires Plaintiff to move
 4
     for class certification within 90 days of service of the complaint, C.D. Cal. Civ.
 5
     L.R. 23-3, i.e., by April 18, 2019. (Dkt. No. 9.) Defendant, after receiving the
 6
     professional courtesy of an extension of time to respond to the complaint, has, for
 7
     its part, thus far refused to stipulate to an extension of the Local Rule 23-3
 8
     deadline.
 9
            The Court of Appeals has cast serious doubt of the validity of Local Rule
10
     23-3, ABS Entm’t v. CBS Corp., 908 F.3d 405, 426-27 (9th Cir. 2018), but as far as
11
     Plaintiff is aware, the rule has not been rescinded. Given the 30-day timelines to
12
     respond to discovery requests under Federal Rules of Civil Procedure 33 and 34, it
13
     is unlikely Plaintiff will have received any first-party discovery by April 18. In any
14
     event, any further delay in holding the 26(f) conference will only exacerbate the
15
     extremely tight timeline.
16
     E.     Conclusion
17
            For the foregoing reasons, the Court should (1) order Goldwater Bank to
18
     attend a Rule 26(f) conference within one week of the Court’s order, or (2) order
19
     that the requirement what the Rule 26(f) conference be conducted before first- and
20
     third-party discovery requests are served be waived.
21
                                 SIGNATURE ATTESTATION
22
            The CM/ECF user filing this paper attests that concurrence in its filing has
23
     been obtained from its other signatories.
24
25          RESPECTFULLY SUBMITTED AND DATED on March 19, 2019.
26
27
                                      By:    s/ Jon B. Fougner
28                                           E-mail: Jon@FougnerLaw.com
                                            -7-
             MOT. COMPEL DEF.’S ATTENDANCE RULE 26(F) CONFERENCE
          Fabricant v. Goldwater Bank, N.A., Case No. 2:19-cv-00164-DSF-JC
     Case 2:19-cv-00164-DSF-JC Document 23 Filed 03/19/19 Page 8 of 8 Page ID #:207




 1
                                         Anthony I. Paronich
 2                                       Email: anthony@broderick-law.com
 3                                       BRODERICK & PARONICH, P.C.
                                         99 High Street, Suite 304
 4
                                         Boston, Massachusetts 02110
 5                                       Telephone: (508) 221-1510
 6                                       Admitted Pro Hac Vice

 7                                       Andrew W. Heidarpour
 8                                       E-mail: AHeidarpour@HLFirm.com
                                         HEIDARPOUR LAW FIRM, PLLC
 9                                       1300 Pennsylvania Ave. NW, 190-318
10                                       Washington, DC 20004
                                         Telephone: (202) 234-2727
11
                                         Admitted Pro Hac Vice
12
13                                       Attorneys for Plaintiff Terry Fabricant and
                                         the Proposed Class
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -8-
            MOT. COMPEL DEF.’S ATTENDANCE RULE 26(F) CONFERENCE
         Fabricant v. Goldwater Bank, N.A., Case No. 2:19-cv-00164-DSF-JC
